Title: Benjamin Harrison to Virginia Delegates, 1 August 1782
From: Harrison, Benjamin
To: Virginia Delegates


Gentlemen
Virga. In Council August 1st., 1782
It gives me great pleasure to find that the States of Holland have at last de[c]lared in favor of the Independence of America I have no doubt but great good will result from it both to them & us. Your Secretary at War (Gen. Lincoln) has I think insulted the Sovereignty of the State exceedingly by giving orders (without even writing to me on the Subject) to Lavelette the French Officers commanding here, to destroy all the forts and fortifications at York Town. The forts and platforms to the Water were all built by the State, & are necessary for the defence of that river and its Trade, and it certainly was incumbent on the General to have left it at our option either to destroy them or not. Lavelette has been so obliging as to say I may preserve them if I please, & I have given Orders to Colo. Dabney to take possession of them, the Works thrown up by the Enemy or the French may be destroy’d if the Gen. pleases, but he certainly ought even in that case to have consulted the Executive whether they would be useful to the State or not. I shall take no further Notice of this than to beg the favor of you when you see the Gen. next to give him my Opinion of his Conduct. Gen. Washington was so complaisant as to leave the whole to me but the destruction would have been over before his Letter (which came by post) got to hand if Lavelette had obey’d his Orders strictly. The Assembly came to no determination on the subject you requested to be instructed in tho’ they had your Letter and one from me pressing the necessity for its being taken up. I am &c.
B. H.
